United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 98-2853
                                   ___________

United States of America,              *
                                       *
             Plaintiff-Appellee,       *
                                       *
      v.                               *
                                       *
Arthur A. Blumeyer, III;               *
                                       *
             Defendant,                *
                                       * Appeal from the United States
Hope P. Blumeyer; Arthur A. Blumeyer, * District Court for the Eastern
IV; Carter C. Blumeyer; Brian A.       * District of Missouri.
Blumeyer; Peggy P. Blumeyer; Hope P. *
Blumeyer, guardian and custodian of a *       [UNPUBLISHED]
minor, Hope P. Blumeyer;               *
                                       *
             Defendants-Appellants,    *
                                       *
David D. Yeagley; Bel-Aire Insurance *
Company; Walter A. Rodgers,            *
                                       *
             Defendants.               *
                                  ___________

                            Submitted: August 6, 1999
                                Filed: August 13, 1999
                                   ___________

Before BOWMAN, FAGG, and HANSEN, Circuit Judges.
                          ___________
PER CURIAM.

       Hope P. Blumeyer, Arthur A. Blumeyer IV, Carter C. Blumeyer, and Brian A.
Blumeyer (collectively, the Blumeyers) appeal the district court’s order dismissing their
petitions brought under 21 U.S.C. § 853(n) (1994), in which the Blumeyers asserted
legal interests in certain personal property ordered forfeited to the United States.
Having carefully reviewed the record and the parties’ briefs, we reject the Blumeyers’
arguments and affirm for the reasons set out in the district court’s thorough
memorandum and order. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-